[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
This is an action to quiet title brought by the plaintiff, David A. Stock, who has named as defendants, Kathleen S. Andrews and the Town of Haddam.
After a full trial, all parties present and/or represented by counsel, the court, by a preponderance of the credible, relevant, reliable and legally admissible evidence and the reasonable, rational and lawful inferences to be drawn therefrom finds, determines and rules as follows.
The plaintiff alleges that he is the owner of Lot No. 7 as shown on a plot plan entitled, "Subdivision of Property — Joseph H. Walter — Meeting House Road — Haddam, Connecticut — March 1962; Scale 1"-100' based on and supplement to survey of property map of May 1960," which map or plan is on file in the Haddam Town Clerk's Office. He also alleges that Lot 7 is also described on a certain map or plan entitled "Map Showing Property of Paul A., Matthew D., and Cathleen M. Ouellette, Oak Ridge Drive, Haddam, Connecticut. Scale 1"  30', January 18, 1991," which map is on file as Map No. 1928 in the Haddam Town Clerk's Office.
The defendant, Andrews, alleges that she is the owner of Lot 8 as shown on a map entitled "Revised Map Subdivision of Property Joseph H. Walter, Meeting House Road, Haddam, Connecticut May 1965 Scale 1"  100', which map is on file in Volume 7, Page 392 of the Haddam Land Records.
The defendant, Town of Haddam, alleges ownership in Oak Ridge Avenue as built across Lot 8 owned by the defendant, Andrews.
A review of the plaintiff's chain of title indicates that he is unquestionably the owner of the property set forth in his warranty deed
(emphasis added) from Brian P. Wolff and Susan M. Wolff, dated June 19, 1995, and recorded in Volume 202 at Page 521, of the Haddam Land Records, and the court so finds. CT Page 2578-bg
The court expressly finds that the plaintiff is not the owner, as he concedes in his brief, of the triangular piece, known as the quitclaim piece, which first appeared in a quitclaim deed from Paul A. Ouellette, Matthew D. and Cathleen M. Ouellette to Brian F. Wolff and Susan M. Wolff, dated January 31, 1991, and recorded in Volume 178, Page 890, of the Haddam Land Records, being the same property attempted to be conveyed to the plaintiff by quitclaim deed from Brian P. Wolff and Susan M. Wolff, dated June 19, 1995, and recorded June 19, 1995 in Volume 202, at Page 529, of the Haddam Land Records. The Ouellettes never had title to the quitclaim piece, therefore, their attempt to convey it was a nullity.
The court finds that the defendant, Kathleen S. Andrews, is the owner of Lot 8 as shown on the Subdivision Map, dated 1965, which includes the triangular piece, designated the quitclaim piece above.
The court finds that the existing roadway crossing Lot 8 was not constructed in the location shown on the 1962 and 1965 Subdivision Plans. The existing roadway across Lot 8 was not included in the Warranty Deed from Walter to the Town of Haddam, dated December 16, 1963, Volume 79, Page 412. Oak Ridge Drive, as shown on said Subdivision Plans, was, on part, located between Lots 7 and 8, and terminated in a cul-de-sac.
The road as built completely transverses Lot 8, and leads to a later subdivision developed by Walter as shown on Map 471, dated May 11, 1966, on file in the Haddam Land Records.
Accordingly, the court holds that the Town of Haddam, in accepting and utilizing Oak Ridge Place where it crosses Lot 8, as shown on the Bergan Map effectively abandoned Oak Ridge Place as it is shown between Lots 7 and 8 on the developer's 1962 and 1965 Plans, resulting in title to the abandoned portion resting, easterly of the center line as a portion of Lot 8 and westerly of the centerline a portion of Lot 7.
There is no deed conveying Oak Ridge Place, where it crosses Lot 8, to the Town. However, because it has been used as built and as shown on the survey map of property of Kathleen S. Andrews, dated July 19, 2000, William B. Bergan, surveyor, for decades, the court expressly finds that the Town of Haddam has acquired a public easement of said road for access and egress, and for lawful and necessary utilities, to subdivision shown on Map 471.
Judgment should enter quieting title in the plaintiff David A. Stock to: CT Page 2578-bh
That certain piece or parcel of land, together with buildings and improvements thereon, situated in the Town of Haddam, bounded and described as follows:
A certain piece of parcel of land located in the Town of Haddam, County of Middlesex and State of Connecticut now known as No. 9 Oak Ridge Drive, and shown as Lot No. 7 on a certain map or plan entitled "Subdivision of Property — JOSEPH H. WALTER Meeting House Road — Haddam, Connecticut — March 1962; Scale 1"  100' based on and supplement to Survey of property map of May 1960," which map or plan is on file in the Haddam Town Clerk's Office.
Said parcel is also shown as "Lot 7" on a certain map or plan entitled "Map Showing Property of PAUL A., MATTHEW D.  CATHLEEN M. OUELLETTE, Oak Ridge Drive, Haddam, Conn. Scale 1"  30' January 18, 1991," which map or plan is on file in the Haddam Town Clerk's Office.
Commencing at a point, said point being the northwesterly corner of premises herein described; thence running N 440 10' 32" E a distance of 271.73 feet to a point; thence running along a fence along property now or formerly of Lawrence F. Gaiss and Bethany Gaiss, and Kenneth V. Vallera and Deborah K. Vallera, partly by each, in all, a distance of 656.53 feet to a point; thence running N 56 x 23' 14" W along property now or formerly of Julian Vitali and Allison Vitali a distance of 80.00 feet to a point, thence running N 6 x 59' 39" W a distance of 273.96 feet to a point; thence running N 7 x 43' 43" W a distance of 71.34 feet to the point or place of beginning.
And judgment should enter quieting title in the defendant, Kathleen S. Andrews to:
The certain piece or parcel of land situated in the Town of Haddam, bounded and described as follows:
A certain piece of parcel of land located on the easterly side of Oak Ridge Drive in the Town of Haddam, County of Middlesex and State of Connecticut being shown as "Area  13,580 Sq. Ft., 0.312 Acres" on a certain map or plan entitled "Map Showing Property of PAUL A., MATTHEW D.  CATHLEEN M. OUELLETTE, Oak Ridge Drive, Haddam, Conn. Scale 1" 30' January 18, 1991," which map is on file as Map. No. 1928 in the Haddam Town Clerk's Office. Said piece or parcel being more particularly bounded and described as follows: Commencing at an iron pipe set at a point in the easterly street line of Oak Ridge Drive, as shown CT Page 2578-bi on said map, which point is the northwesterly corner of land now or formerly of Julian  Allison Vitali, as shown on said map; thence running N 20 x 14' 19" E a distance of 213.46 feet to a point; thence running S 6 x 59' 39" E a distance of 273.96 feet to a point marked by an iron pin; thence running N 56 x 23' 14" W a distance of 130.55 feet to the point or place of beginning.
In Summation:
Oak Ridge Place, as built across Lot 8, was not constructed in accordance with the developer, Walter's, subdivision plans filed in 1962 and 1963. The road, as built, transverses Lot 8 in a different location than that deeded to the Town of Haddam. Instead of being constructed between Lots 7 and 8, said road was built, as shown on Bergan Survey, in an area not conveyed to the Town of Haddam by Walter.
As a result, the Town has effectively abandoned Oak Ridge Place as shown between Lots 7  8, where shown on the developers 1962 and 1963 subdivision plans and, by claim of right and decades long usage, has created a prescriptive easement for all lawful public purposes of the roadway, as it is shown on the Bergan Map, across Lot 8.
Judgment is entered quieting title to Lot 7, as described above, in David Stock.
And, judgment is entered quieting title to the triangular, quitclaim piece, described above, in Kathleen S. Andrews.
Further, judgment is entered declaring Oak Ridge Place, between Lots 7 and 8 as shown on the developer's 1962 and 1965 plans as having been abandoned by the Town of Haddam.
And, judgment is entered, declaring that the Town of Haddam has created a prescriptive public easement known as Oak Ridge Place and as shown on the Bergan survey where it crosses Lot 8.
No costs to either party.
Daniel F. Spallone
Judge Trial Referee CT Page 2578-bj